Order filed March 16, 2016




                                                   In The

                            Fourteenth Court of Appeals
                                     NO. 14-15-00408-CV
                                          ____________

                         RUDY GUILLEN AND ALL OCCUPANTS, Appellant
                                              V.
                                   U.S. BANK, N.A., Appellee

                           On Appeal from the Co Civil Ct at Law No 1
                                      Harris County, Texas
                                Trial Court Cause No. 1059227

                                           ORDER

      The clerk’s record was filed May 15, 2015. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does
not contain Trial court order setting supersedeas bond pursuant to Texas Property Code
24.007 filed April 30, 2015.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before March 22, 2016, containing Trial court order setting supersedeas bond pursuant to
Texas Property Code 24.007 filed April 30, 2015.

      If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                PER CURIAM